Citation Nr: 1550685	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  12-02 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of frostbite of the hands and feet.

2.  Entitlement to service connection for residuals of frostbite of the hands and feet.

3.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected sinusitis and allergic rhinitis.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran 

ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to November 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Board notes that the issue of entitlement to service connection for sinusitis, adenitis, and seasonal allergies was also listed in the December 2011 Statement of the Case.  However, entitlement to service connection for sinusitis (previously claimed as sinusitis, adenitis, seasonal allergies, and respiratory problems) and to allergic rhinitis was granted by the RO in a March 2013 rating decision, before the case was certified to the Board.  As such, that issue has been resolved and is not currently before the Board.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and the Veterans Benefits Management System (VBMS).

In February 2015, the Veteran testified at a video teleconference hearing before the undersigned.  A Board Hearing transcript (Tr.) of that proceeding is of record.


FINDINGS OF FACT

1.  An unappealed February 1995 rating decision denied service connection for frostbite of the hands and feet on the grounds that the evidence of record did not show that the Veteran had frostbite or a cold weather injury.

2.  The evidence received since the unappealed February 1995 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for residuals of frostbite of the hands and feet.

3.  The Veteran currently has a diagnosis of residuals of frostbite of the hands and feet, and evidence indicates that it is at least as likely as not caused by or related to his active duty service.

4.  The Veteran currently has a diagnosis of sleep apnea, and the evidence indicates that it is at least as likely as not that it is related to his service-connected allergic rhinitis and sinusitis.


CONCLUSIONS OF LAW

1.  The February 1995 rating decision that denied entitlement to service connection for frostbite of the hands and feet is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2015).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for frostbite of the hands and feet.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for entitlement to service connection for residuals of frostbite of the hands and feet are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

4.  The criteria for entitlement to service connection for sleep apnea as secondary to service-connected allergic rhinitis and sinusitis are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the fully favorable determination of the issues in this case, no further discussion of compliance with VA's duties to notify and assist is necessary.

I.  New and Material Evidence

The claim of entitlement to service connection for frostbite of the hands and feet was initially denied by a February 1995 rating decision on the grounds that the evidence of record did not show that the Veteran had frostbite or a cold weather injury.   The Veteran was notified of the rating decision and his appellate rights by a letter dated February 9, 1995.  He did not appeal or submit any evidence within one year of notice of this rating decision.  Therefore, the February 1995 rating decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

In April 2009, the Veteran filed a request to reopen his previously denied claim of entitlement to service connection for frostbite of the hands and feet.  A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  Id.  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. 

Pertinent evidence obtained since the February 1995 rating decision includes lay statements from the Veteran, his family members, and colleagues; testimony from the February 2015 Board hearing; VA and private treatment records; and letters from the Veteran's private physicians, Dr. P.R. and Dr. T.W.  The March 2001 letter from Dr. T.W. and the September 2001 letter from Dr. P.R. address the Veteran's contention that he has had symptoms of pain and neuropathy in his hands.  They also discuss the Veteran's contention that he was exposed to extreme cold in service and that he reports continued problems since that time.  Dr. P.R. wrote that it was "reasonable to note that [the Veteran] has been having symptoms since 1985."  In a June 2009 letter, Dr. P.R. stated that the Veteran has neuropathic pain because of a frostbite injury and that he did not have cold exposure other than his exposure in service.  Lay statements submitted by fellow soldiers J.G. and J.F. attest that they saw the Veteran treated for frostbite in 1985.  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, all newly submitted evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).  

The Board finds that the evidence submitted since the February 1995 rating decision, specifically the March 2001 letter from Dr. T.W., the September 2001 and June 2009 letters from Dr. P.R., and the lay statements from J.G. and J.F., sufficiently relates to unestablished facts necessary to substantiate the appellant's claim, and they raise a reasonable possibility of substantiating the claim when combined with VA assistance and considered with the other evidence of record.  The additional evidence is therefore found to be new and material, and the claim of entitlement to service connection for frostbite of the hands and feet is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

II.  Service Connection for Residuals of Frostbite

The Veteran contends that he has frostbite residuals on his hands and feet that he incurred during his active duty service.  He testified at the February 2015 Board hearing that he was stationed in Germany in 1985, which was having an unusually cold winter, and he was sent on a train without heat for 12-16 hours.  See Board Hearing Tr. at 17-18.  He stated that by the time he got off the train, his hands and feet were "frozen," with numbness, stiffness, and discoloration of his toenails.  Id. at 19.  Further, he reported that he was medically treated at the time and was given a piece of paper indicating that he had "first and second degree frostbite," but that he lost the paper.  Id. at 20.  Additionally, he testified that he continues to have cold sensitivity and numbness in his hands and feet.  Id. at 21.  Lay statements submitted by fellow soldiers J.G. and J.F. attest that they saw the Veteran treated for frostbite in 1985.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

After reviewing all of the evidence of record, the Board finds that the criteria for establishing entitlement to frostbite residuals of the hands and feet have been met.

The Veteran has a current diagnosis of cold weather residuals of the hands and feet.  See May 2012 VA examination report.  In this regard, the examiner indicated that the Veteran had arthralgia and cold sensitivity in his hands and feet, bilaterally.

The evidence also reflects that the Veteran incurred an in-service injury.  The Veteran has credibly testified that he incurred frostbite while travelling on an unheated train in Europe and required medical treatment for this injury.  The Board recognizes that the Veteran, as a layperson, is competent to report on matters observed or within his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran's contentions are also supported by written statements of the Veteran's fellow soldiers J.G. and J.F.  Service treatment records include an August 1988 checklist that indicates a history of cold weather injury.

The last required element for establishing service connection is a showing that the current diagnosis is related to the in-service disease or injury-the "nexus" element.  Shedden, 381 F.3d at 1167.  The Board finds that letters submitted by the Veteran's private physicians provide sufficient competent medical evidence to demonstrate that it is at least as likely as not that he currently has cold injury residuals that were incurred during his active duty service.  A March 2001 letter from Dr. T.W. states that the Veteran reported that his train was not heated and that it caused him to get frostbite.  This letter also documents that, when the Veteran's hands and feet are cold, he has neuropathic pain in his digits.  A September 2001 letter from Dr. P.R. states that the Veteran reported having frostbite in service in 1985.  Dr. P.R. also provided the opinion that "it is reasonable to note that [the Veteran] has been having symptoms since 1985."  A June 2009 letter from Dr. P.R. indicates that the Veteran reported having a thermal injury while on an unheated train resulting in neuropathic pain.  At that time, Dr. P.R. stated that the Veteran "has never had cold exposure prior to this event, nor after his military career, so this condition appears to meet criteria for service-connected disability."

While the private physicians did not have access to the claims file, the Board finds that their opinions are based on a reasonably accurate understanding of the Veteran's medical history, and their findings are entitled to probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (stating that a medical opinion may not be discounted solely because the examiner did not review the claims file).

The Board acknowledges that the May 2012 VA examiner came to a differing opinion regarding the etiology of the Veteran's claimed cold injury residuals.  Specifically, the VA examiner provided the opinion that the claimed condition was less likely than not incurred in or caused by service, explaining that he found no documentation of cold injury in the claims file other than buddy statements and reports of severe cold at the time of the injury.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board may not, however, reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993).

The Board finds that the May 2012 VA examination is inadequate as a nexus opinion, as the examiner ignored the Veteran's statements regarding being exposed to extreme cold and the buddy statements submitted by his former military colleagues.  See Dalton v. Nicholson, 21 Vet. App. 23 (finding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service medical records to provide a negative opinion).  Furthermore, the Veteran has credibly testified that he was treated at the time and diagnosed with "first and second degree frostbite."  Board Hearing Tr. at 19; see Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (stating that a veteran is competent to report a contemporaneous diagnosis by a medical provider).  The Board therefore finds the opinion of the May 2012 VA examiner to be of limited probative value.

Thus, the Board finds that the weight of the probative, competent medical evidence of record indicates that the Veteran has current residuals of frostbite of the hands and feet and that this disability was an injury incurred during service.  Hence, entitlement to service connection for residuals of frostbite of the hands and feet is warranted.  See 38 U.S.C.A. § 5107(b).

III.  Service Connection for Sleep Apnea

The Veteran contends that he has sleep apnea that was first diagnosed in Germany while he was in service.  See Board Hearing Tr. at 2.  He testified that his sinus problems became greatly exacerbated while he was in Germany and that his allergic rhinitis also affects his sleep apnea.  Id. at 3, 5.  As an initial matter, the Board notes that the Veteran is currently service-connected for sinusitis (previously claimed as sinusitis, adenitis, seasonal allergies, and respiratory problems) and allergic rhinitis.

In addition to finding that service connection is warranted as a direct result of a disease or injury incurred in service, service connection is also warranted for disability proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439 (1995).

Considering the pertinent evidence of record, and resolving reasonable doubt in the Veteran's favor, the Board finds that there is at least an approximate balance of positive and negative evidence regarding whether the Veteran's sleep apnea is caused or aggravated by his service-connected allergic rhinitis and sinusitis.  When there exists an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the veteran shall prevail upon the issue.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

The Veteran's private treatment records show that he has a current diagnosis of obstructive sleep apnea.  See, e.g., February 2008 letter from Dr. P.R.; February 2015 letter from Dr. J.Z.; and February 2015 Disability Benefits Questionnaire completed by Dr. J.Z.  The May 2012 VA examiner also confirmed that the Veteran has a current diagnosis of sleep apnea.  Thus, the existence of a current disability has been established.

There is also sufficient competent medical evidence of record to establish that the Veteran's sleep apnea is proximately related to his service-connected allergic rhinitis and sinusitis.  38 C.F.R. § 3.310.  Specifically, in a February 2008 letter, Dr. P.R. stated that (1) the Veteran had "a long-standing history of allergies, respiratory problems and snoring associated with sleep apnea;" (2) sinus symptoms started while in the military, and (3) "[h]is body habitus, after extensive work-outs during his military career, has been a significant contributor to his sleep apnea."  She explained that "the constant allergies have resulted in hypertrophied airway tissues, also contributing to his disease process.  Therefore, it is my opinion that his current medical conditions as outlined above are more likely caused at least in part by participation in the military system."

Additionally, a June 2009 letter from Dr. P.R. stated that the Veteran developed an extrinsic allergy during service due to training outdoors, and over time, "[y]ears of exposure to extrinsic allergens are known to cause tissue hypertrophy leading to obstructive sleep apnea..."

The Veteran has also submitted a February 2015 Disability Benefits Questionnaire, in which private physician Dr. J.Z. diagnosed the Veteran with chronic sinusitis, allergic rhinitis, and obstructive sleep apnea.  A letter from Dr. J.Z. stated that, in his medical opinion, the Veteran's "sleep apnea is caused and worsened by his allergies and chronic sinus infections."

As discussed above, it is the responsibility of the Board to assess the credibility and weight to be given the evidence, including consideration of the examiner's expertise, skill, and rationale.  See Wood, 1 Vet. App. at 192-93; see also Owens, 7 Vet. App. at 433.  While the private physicians did not have access to the claims file, the Board finds that their opinions are based on a reasonably accurate understanding of the Veteran's medical history, and their findings are entitled to at least some probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.

The Board again acknowledges that the May 2012 VA examiner came to a differing opinion regarding the etiology of the Veteran's sleep apnea.  Specifically, the May 2012 VA examiner provided the opinion that the Veteran's sleep apnea was less likely as not (less than 50 percent probability) incurred during or caused by the claimed in-service injury, event, or illness.  In doing so, the examiner instead attributed the Veteran's sleep apnea to reduced upper airway size due to excess surrounding tissue or a highly compliant airway, unrelated to the presence of sinusitis/allergy.  Despite this negative opinion, however, the Board finds that the positive evidence of record provides sufficient competent evidence favoring the existence of a nexus between the Veteran's sleep apnea and his allergic rhinitis and sinusitis.  As such, the medical evidence regarding the relationship of the Veteran's current disability and service-connected disabilities is at least in equipoise, and entitlement to service connection is warranted.  See 38 U.S.C.A. § 5107(b).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for residuals of frostbite of the hands and feet is reopened.

The claim of entitlement to service connection for residuals of frostbite of the hands and feet is granted.

The claim of entitlement to service connection for sleep apnea is granted.




______________________________________________
NICOLE KLASSEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


